ACCEPTED
                                                                                                                                                  12-14-00274-CR
                                                                                                                                      TWELFTH COURT OF APPEALS
                                                                                                                                                   TYLER, TEXAS
                                                                                                                                             2/18/2015 3:11:40 PM
                                                                                                                                                     CATHY LUSK
                                                                                                                                                           CLERK
                                               C A U S E NO. 12-14-00274-CR

 STATE OF T E X A S

 VS.                                                                   §
                                                                        I       IN THE
                                                                                                   FILED IN
                                                                                TWELFTH COURT12th COURT OF APPEALS
                                                                       §                                              TYLER, TEXAS
 BRANDON KEIONE WILLIAMS                                               §        OF A P P E A L S                 2/18/2015 3:11:40 PM
                                                                                                                      CATHY S. LUSK
                                                                                                                          Clerk
                     MOTION TO EXTEND TIME TO F I L E APPELLANT'S B R I E F


TO THE HONORABLE J U S T I C E S OF SAID COURT:

           N o w c o m e s B R A N D O N K E I O N E W I L L I A M S , Appellant in the above styled and

n u m b e r e d c a u s e , a n d m o v e s this C o u r t t o g r a n t a n e x t e n s i o n o f t i m e t o file appellant's

brief, p u r s u a n t t o R u l e 3 8 . 6 o f t h e T e x a s R u l e s o f A p p e l l a t e P r o c e d u r e , a n d f o r g o o d c a u s e

s h o w s the following:

           1.         T h i s c a s e is o n appeal f r o m the Third Judicial District Court o f A n d e r s o n

County, Texas.

          2.          T h e case below w a s styled the S T A T E O F T E X A S vs. B R A N D O N K E I O N E

WILLIAMS, and numbered 31599.

           3.        Appellant w a s convicted o fEvading Arrest Detention with a Vehicle.

          4.         Appellant w a s assessed a sentence o f7 years inthe T e x a s Department o f

Criminal Justice, Institutional Division o n A u g u s t 20, 2 0 1 4 .

           5.         Notice o fappeal w a s given o n S e p t e m b e r 19, 2 0 1 4 .

          6.         T h e clerk's record w a s filed o n D e c e m b e r 1 1 , 2 0 1 4 ; t h e reporter's record w a s

filed o n J a n u a r y 19, 2 0 1 5 .

          7.         T h e a p p e l l a t e brief is p r e s e n t l y d u e o n F e b r u a r y 18, 2 0 1 5 .

          8.         A p p e l l a n t r e q u e s t s a n e x t e n s i o n o f t i m e o f 3 0 d a y s f r o m t h e p r e s e n t d a t e , i.e.

March 18,2015.

          9.          N o prior e x t e n s i o n s t ofile t h e brief h a v e b e e n filed i nthis c a u s e .

           10.        Defendant iscurrently incarcerated.


                                                                                                                                      Page No. 1
          11.      Appellant relies o n t h e following facts a s g o o d c a u s e f o r t h e                       requested

extension:

         Appellant's attorney has not had a reasonable opportunity t o review the reporter's

record. Appellant's attorney is requesting additional time t o review the reporter's record

a n d p r e p a r e t h e brief.

         W H E R E F O R E , PREMISES CONSIDERED, A p p e l l a n t p r a y s t h a t t h i s C o u r t g r a n t

this M o t i o n T o E x t e n d T i m e t o File Appellant's Brief, a n d for s u c h other a n d further relief

as the Court m a y d e e m appropriate.

                                                            Respectfully submitted,

                                                            PHILIP C. FLETCHER
                                                            Attorney at Law
                                                            800 North Mallard
                                                            Palestine, Texas 75801
                                                            Telephone: (903) 731-4440
                                                            Facsimile: (903) 731-4474




                                                                 PHIbfFC. FLETCHER
                                                                 State Bar No. 00787478
                                                                 Attorney for B R A N D O N K E I O N E W I L L I A M S


                                           CERTIFICATE OF S E R V I C E

         T h i s is t o certify t h a t o n F e b r u a r y 1 8 , 2 0 1 5 , a t r u e a n d correct c o p y o f t h e a b o v e a n d

f o r e g o i n g d o c u m e n t w a s s e r v e d o n tti&-04stric1j'\Attorney's O f f i c e , A n d e r s o n C o u n t y , b y

hand delivery.



                                                                               LETCHER




                                                                                                                         Page No. 2
STATE OF TEXAS

COUNTY O F ANDERSON


                                                           AFFIDAVIT

         B E F O R E ME, t h e u n d e r s i g n e d a u t h o r i t y , o n t h i s d a y p e r s o n a l l y a p p e a r e d P H I L I P

C. F L E T C H E R , w h o after being duly s w o r n stated:

         "I a m t h e a t t o r n e y f o r t h e a p p e l l a n t i n t h e a b o v e n u m b e r e d a n d e n t i t l e d

         cause. I have read the foregoing Motion T o Extend T i m e to File Appellant's

         Brief a n d s w e a r t h a t all o f t h e a l l e g a t i o n s o f fact c o n t a i n e d t h e r e i n a r e t r u e

         and correct."                                      ^         ~\ A


                                                                              9
                                                                PHiytP C. FLETCHER
                                                                Affiant


         S U B S C R I B E D AND SWORN TO B E F O R E ME o n F e b r u a r y 1 8 , 2 0 1 5 , t o c e r t i f y

w h i c h w i t n e s s m y h a n d a n d seal o f office.                i         ^—                            .



                                                                N o t a r y ' 'ubiic.




                                                                                                                               Page No. 3